     Case 2:21-cv-00263-GW-SK Document 5 Filed 03/19/21 Page 1 of 2 Page ID #:28

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA


                                    CIVIL MINUTES – GENERAL

 Case No.       2:21-cv-263-GW (SK)                                      Date   March 19, 2021
 Title          Nyerere Deshon Jase v. Trimble, et al.


 Present: The Honorable        Steve Kim, U.S. Magistrate Judge
                   Erica Valencia                                            n/a
                   Deputy Clerk                                     Court Smart / Recorder

            Attorneys Present for Plaintiff:                  Attorneys Present for Defendants:
                    None present                                         None present


 Proceedings:             (IN CHAMBERS) ORDER TO SHOW CAUSE

       Plaintiff is an inmate at the Twin Towers Correctional Facility seeking to proceed in
forma pauperis with a complaint under 42 U.S.C. § 1983 against the Los Angeles County Jail
and a correctional officer named Deputy Trimble. (ECF 1). The Court must screen Plaintiff’s
complaint to determine whether it plausibly states a claim on which relief may be granted. See
28 U.S.C. § 1915A(b)(1).

       Plaintiff alleges that Deputy Trimble violated his Eighth Amendment rights by denying
him outdoor recreation and other similar privileges for just over three months. (ECF 1 at 5-6).
As a result, Plaintiff alleges he suffered “trauma,” “neglect,” and other unspecified mental
injuries. (Id. at 5). But Plaintiff cannot recover compensatory damages in a civil action for
mental or emotional injury alone; he must allege—and then prove—that he was physically
injured first. See 42 U.S.C. § 1997e(e); Oliver v. Keller, 289 F.3d 623, 627 (9th Cir. 2002). So
mental injury caused by the mere denial of outdoor recreational or other prison activities
outside his jail cell is insufficient to state an Eighth Amendment claim.

        Plaintiff also alleges, however, that Deputy Trimble used excessive force in July 2020
while escorting him back to his cell. (ECF 1 at 8-9). But while “42 U.S.C. § 1997e(e) requires a
prior showing of physical injury that need not be significant,” it “must be more than de
minimis.” Oliver, 289 F.3d at 627. Plaintiff’s allegations here reveal nothing more than de
minimis injuries: he says Deputy Trimble grabbed and squeezed his arm, pushed him into his
cell, and almost caused him to fall. (ECF 1 at 8). As a result, Plaintiff says he received pain
pills and muscle rub for unspecified injuries. (Id. at 9). These allegations add up only to de
minimis use of force. See Wilkins v. Gaddy, 559 U.S. 34, 38 (2010) (“An inmate who
complains of a ‘push or shove’ that causes no discernible injury almost certainly fails to state a
valid excessive force claim.”); Hudson v. McMillian, 503 U.S. 1, 9 (1992) (“[Not] every
malevolent touch by a prison guard gives rise to a federal cause of action.”); Meredith v. State
of Ariz., 523 F.2d 481, 483 (9th Cir. 1975) (“Not every push or shove, even if it may later seem
unnecessary in the peace of a judge’s chambers, violates a prisoner’s constitutional rights.”);

CV-90 (10/08)                             CIVIL MINUTES - GENERAL                            Page 1 of 2
     Case 2:21-cv-00263-GW-SK Document 5 Filed 03/19/21 Page 2 of 2 Page ID #:29

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA


                                 CIVIL MINUTES – GENERAL

 Case No.       2:21-cv-263-GW (SK)                                   Date    March 19, 2021
 Title          Nyerere Deshon Jase v. Trimble, et al.

Lyons v. Leonhardt, 407 Fed. App’x 162, 165 (9th Cir. 2010) (correctional officers did not use
excessive force by tightly applying handcuffs on prisoner and forcibly relocating him to a
different room).

       Finally, Plaintiff alleges that Deputy Trimble has been verbally harassing him and
behaving rudely and unprofessionally. (ECF 1 at 3, 5-10). He cites, as an example, an incident
when Deputy Trimble threw away his canteen purchase sheets. (Id. at 10). But “verbal
harassment generally does not violate the Eighth Amendment.” Keenan v. Hall, 83 F.3d 1083,
1092 (9th Cir. 1996). Nor is there any constitutional right to canteen items. See id. Of course,
none of this is to suggest that Deputy Trimble should be commended if Plaintiff’s allegations
are true. In fact, his actions may deserve moral condemnation. But that does not mean
Plaintiff can allege an actionable claim for these actions under § 1983.

        As for Plaintiff’s claim against the County, he alleges that the jail’s failure to process his
grievances—presumably about Deputy Trimble—violated his Fourteenth Amendment rights.
(ECF 1 at 3, 9-10). He claims that jail officials either did not respond or told him that they
needed more time to investigate. (Id. at 3, 6-7, 9-10). Again, if true, these actions may require
correction by prison administrators. But “inmates lack a separate constitutional entitlement to
a specific prison grievance procedure.” Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003).
So even if Plaintiff’s allegations about the delays and other difficulties in the jail’s grievance
process are true, that does not mean he can state a federal due process claim under § 1983. See
Evans v. Skolnik, 637 Fed. App’x 285, 288 (9th Cir. 2015) (“An allegation that a prison official
inappropriately denied or failed to adequately respond to a grievance, without more, does not
state a claim under § 1983.”). Moreover, to sue the County for any constitutional violation,
Plaintiff must allege facts plausibly showing that a municipal policy, practice, or custom was
the cause of his constitutional injury. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690-91
(1978). Yet he has alleged no such facts here.

        For these reasons, Plaintiff is ORDERED TO SHOW CAUSE on or before April 19,
2021 why his in forma pauperis application should not be denied and his complaint dismissed
for failure to state a claim on which relief may be granted. Plaintiff may file either an amended
complaint that cures the deficiencies described in this order or a response to this order
explaining why it is wrong. If Plaintiff cannot cure the deficiencies outlined in this order,
however, or if Plaintiff no longer wishes to pursue this action, he may voluntarily dismiss the
action using the attached form CV-09. Prisoner complaints that are voluntarily dismissed do
not count as strikes under 28 U.S.C. § 1915(g), which limits the number of federal civil rights
lawsuits prisoners may file in their lifetime without prepayment of filing fees.

      If Plaintiff files no notice of voluntary dismissal, amended complaint, or
timely response to this order, this action may be involuntarily dismissed for
failure to prosecute. See Fed. R. Civ. P. 41(b); L.R. 41-1.

CV-90 (10/08)                           CIVIL MINUTES - GENERAL                               Page 2 of 2
